DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method of storage management, comprising: in response to a first storage disk becoming offline and remaining offline until a first time point, selecting a second storage slice in a second storage disk as a backup storage slice for a first storage slice in the first storage disk, the first storage slice being one of a plurality of storage slices forming a redundant array of independent disks (RAID), the plurality of storage slices being located in different storage disks; writing, between the first time point and a second time point, data to be written into the first storage slice in the RAID to the second storage slice, the second time point being later than the first time point; and  []";
Since, no prior art was found to teach: ” in response to the first storage disk remaining offline until the second time point, replacing the first storage slice in the RAID with the second storage slice” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 9 and 17, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-8 and 10-16, the claims are allowed due to their dependency on allowable independent claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chambliss et al. (US 2014/0310489 A1) teaches RAID with slices during offline but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114